Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 1 of 9 Page ID #:97




                                  EXHIBIT A
     Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 2 of 9 Page ID #:98


David Fitzgerald

From:                              Craig Cote
Sent:                              Tuesday, March 26, 2019 9:52 AM
To:                                Frank Weiser
Cc:                                Richard Avalos; Diana X. Lopez; David Fitzgerald; Tristan Jankowski; Joe Manning;
                                   Michael Manning; Osman M. Taher
Subject:                           RE: Rutherford v Knights Inn (ADAA-019.087) Confidential Communication


Frank,

You stated that you believed this case to settle. To that end, I am awaiting your client's assent to settle at         . Is
this going to happen?

Thanks

Craig




Craig Côté
Of Counsel



Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.


20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
Direct: (949) 258-9744 • Office: (949) 200-8755 • Fax: (866) 843-8308
Craigc@manninglawoffice.com
www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy
Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If you have
received this e-mail in error or are not the intended recipient, you may not use, copy or disclose this message or
any information contained in or with it to anyone. Should this occur, please notify the sender by reply e-mail
and delete the message in its entirety. The sender does not intend to waive and does not waive any privilege(s)
or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law,
APC or any of its attorneys unless you enter into a written agreement signed by you and Manning Law,
APC. The agreement must also spell out the scope of the work that is to be done. Simply sending an inquiry by
                                                              1
    Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 3 of 9 Page ID #:99
mail, telephone, fax, or email does not establish an attorney-client relationship with either Manning Law, APC
or any of its attorneys. Thank you.


From: Craig Cote
Sent: Monday, March 18, 2019 8:18 AM
To: Frank Weiser <maimons@aol.com>
Cc: mmandel2@aol.com
Subject: Re: Rutherford v Knights Inn Tomorrow's Mediation

Frank

At this time I respectfully request that you engage Plaintiff in good faith negotiations. The offer by plaintiff of
a settlement in the amount of




Please get ahold of me (at least) by email to try to resolve this case. If you rather a phone call, then contact me
after 9:30am.

Sincerely

Craig



Sent from my iPhone

On Mar 18, 2019, at 5:00 AM, Frank Weiser <maimons@aol.com> wrote:

        Dear Mr. Mandel:

        I cannot mediate on March 26th
        as I have a criminal trial that begins
        on March 19th. I also have a civil trial
        on March 22nd but that is most likely
        being continued.

        Sincerely,

        Frank A. Weiser
        Attorney at Law

        Sent from my iPhone

        Begin forwarded message:



                                                         2
    Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 4 of 9 Page ID #:100


David Fitzgerald

From:                               Craig Cote
Sent:                               Thursday, March 28, 2019 10:12 AM
To:                                 Frank Weiser
Cc:                                 Richard Avalos; Diana X. Lopez; David Fitzgerald; Tristan Jankowski; Joe Manning;
                                    Michael Manning; Osman M. Taher
Subject:                            RE: Rutherford v Knights Inn (ADAA-019.087) Confidential Communication
Attachments:                        DOJ announced Readily Achievable Remediation.docx; Factors to consider in
                                    determining if barrier removal is readily achievable.htm


Frank,

Again I am asking that you respond to Plaintiff's offer to settle.




                                                               1
Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 5 of 9 Page ID #:101




                                        2
    Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 6 of 9 Page ID #:102




With respect, this case has been hanging for way too long.




Thank you for your consideration.

Craig




Craig Côté
Of Counsel



Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.


20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
Direct: (949) 258-9744 • Office: (949) 200-8755 • Fax: (866) 843-8308
Craigc@manninglawoffice.com
www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy
Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If you have
received this e-mail in error or are not the intended recipient, you may not use, copy or disclose this message or
any information contained in or with it to anyone. Should this occur, please notify the sender by reply e-mail
and delete the message in its entirety. The sender does not intend to waive and does not waive any privilege(s)
or the confidentiality of the message(s) and/or attachment(s); (2) You do not become a client of Manning Law,
APC or any of its attorneys unless you enter into a written agreement signed by you and Manning Law,
APC. The agreement must also spell out the scope of the work that is to be done. Simply sending an inquiry by


                                                        3
    Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 7 of 9 Page ID #:103


David Fitzgerald

From:                                David Fitzgerald
Sent:                                Wednesday, May 01, 2019 5:48 PM
To:                                  'maimons@aol.com'
Cc:                                  Michael Manning; Craig Cote; Diana X. Lopez
Subject:                             Rutherford v Knight's Inn (ADAA-019.087)


Frank,

I just left you a message. I wanted to reach out regarding our upcoming trial in this case. We need to submit joint jury
instructions by 5/10/19, but I'd also like to see if your client is interested in settling instead of going through with trial.

V/R,

David M. Fitzgerald
Attorney

Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.




20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
Office (949) 200‐8755 • Direct (949) 630‐0418 • Fax: (866) 843‐8308
davidf@manninglawoffice.com • www.manninglawoffice.com

PLEASE NOTE: The information in this e‐mail is privileged, confidential and protected from disclosure. If you have
received this e‐mail in error or are not the intended recipient, you may not use, copy or disclose this message or any
information contained in it to anyone. Please notify the sender by reply e‐mail and delete the message. Thank you.




                                                                1
    Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 8 of 9 Page ID #:104


David Fitzgerald

From:                              Craig Cote
Sent:                              Thursday, May 02, 2019 3:21 PM
To:                                Frank Weiser
Cc:                                David Fitzgerald; Michael Manning; Joe Manning; Linda Sanchez; Diana X. Lopez;
                                   Richard Avalos; Osman M. Taher
Subject:                           RE: Rutherford v Knights Inn - Trial Needed??? (internal of ADAA-019.087) Confidential
                                   Communication


Frank,

We have trial set for 5/28/2019. Is this case one that you really desire to go to the mat, or are you amenable to trying to
settle it before trial? This office has made many and repeated calls and emails to you with no response
whatsoever.                                                                                         However, we can avoid
that issue if we can just sit down (figurerativity speaking) and talk about resolution.

Thank you for your consideration and timely response.

Craig




Craig Côté
Of Counsel



Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.


20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
Direct: (949) 258-9744 • Office: (949) 200-8755 • Fax: (866) 843-8308
Craigc@manninglawoffice.com
www.ManningLawAPC.com

PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy
Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If you have
received this e-mail in error or are not the intended recipient, you may not use, copy or disclose this message or
any information contained in or with it to anyone. Should this occur, please notify the sender by reply e-mail
and delete the message in its entirety. The sender does not intend to waive and does not waive any privilege(s)
                                                             1
    Case 5:18-cv-00626-PSG-SHK Document 29-1 Filed 05/07/19 Page 9 of 9 Page ID #:105


David Fitzgerald

From:                             Craig Cote
Sent:                             Tuesday, May 07, 2019 1:55 PM
To:                               Frank Weiser
Cc:                               David Fitzgerald; Michael Manning; Joe Manning; Linda Sanchez; Diana X. Lopez;
                                  Richard Avalos; Osman M. Taher
Subject:                          RE: Rutherford v Knights Inn - Trial Needed??? (internal of ADAA-019.087) Confidential
                                  Communication


Frank,




That said, we will be filing an Ex Parte to move the Pre Trial Conference and Trial date. We need to hear from you
immediately to meet and confer regarding this. If we do not hear from you by 4:00 p.m., we are going to file same
because your silence will be taken as your assent to same.

Sincerely,

Craig




Craig Côté
Of Counsel



Please note my new street address, below. Only the street address has changed. All other contact information
remains the same. Thank you.


20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
Direct: (949) 258-9744 • Office: (949) 200-8755 • Fax: (866) 843-8308
Craigc@manninglawoffice.com
www.ManningLawAPC.com



                                                           1
